 


110 HRES 295 EH: A resolution recognizing the strong alliance between the Republic of Korea and the United States and expressing appreciation to the Republic of Korea for its contributions to international efforts to combat terrorism.
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 295 
In the House of Representatives, U. S.,

June 11, 2007
 
RESOLUTION 
A resolution recognizing the strong alliance between the Republic of Korea and the United States and expressing appreciation to the Republic of Korea for its contributions to international efforts to combat terrorism. 
 

Whereas for more than 50 years since the outbreak of the Korean War, a close relationship has existed between the United States and the Republic of Korea, which has been of enormous economic, cultural, and strategic advantage to both nations; 
Whereas President George W. Bush and President Roh Moo Hyun have demonstrated their mutual willingness to forge a deeper alliance between the United States and the Republic of Korea to enhance stability in East Asia; 
Whereas the 29,000 United States armed services personnel who are stationed in the Republic of Korea serve as a testament to the enduring strength of the 1953 U.S.–R.O.K. Mutual Defense Treaty; 
Whereas the foundation of the relationship between the United States and the Republic of Korea rests on a shared interest in and commitment to peace, democracy, and freedom on the Korean Peninsula, in Asia, and throughout the world; 
Whereas the Republic of Korea and the United States are both deeply committed to the Six Party Talks and have a mutual interest in keeping the Korean Peninsula free of nuclear weapons; 
Whereas the Republic of Korea has more than 1,200 armed services personnel deployed in Iraq, constituting the third largest coalition contingent in Iraq behind the United States and the United Kingdom; 
Whereas the Republic of Korea has more than 200 armed services personnel deployed in Afghanistan; and 
Whereas the Republic of Korea has pledged $460,000,000 toward reconstruction and stabilization in postwar Iraq: Now, therefore, be it 
 
That the House of Representatives recognizes the strong alliance between the Republic of Korea and the United States and expresses appreciation to the Republic of Korea for its contributions to international efforts to combat terrorism. 
 
Lorraine C. Miller,Clerk.
